Citation Nr: 0702682	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted the 
veteran's claim of entitlement to VA pension benefits and 
denied entitlement to service connection for bilateral 
hearing loss.  The veteran's disagreement with the denial of 
the service connection claim led to this appeal.  

When he filed his substantive appeal in July 2004, the 
veteran requested a personal hearing before a Veterans Law 
Judge but withdrew his request in October 2006.  



FINDING OF FACT

There is no evidence of hearing loss in service, nor is there 
competent evidence of a hearing loss disability within the 
first post-service year; further, there is no competent 
evidence of a causal relationship between the veteran's 
service or any incident of service and his current hearing 
loss disability.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the RO provided the veteran the appropriate 
information about evidence required to substantiate his 
claim, what information and evidence he should provide ad 
what information and evidence VA would try to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, in an August 2003 letter the RO told 
the veteran that the evidence should show that he has a 
current disability related to an injury in service, a disease 
or injury that began in or was made worse during service, or 
an event in service causing injury or disease.  The RO 
explained that the relationship was presumed for veterans who 
had certain chronic diseases that became evident within a 
specified period.  The RO told the veteran that it needed 
from him a recent medical report showing findings, diagnosis, 
and treatment for hearing loss.  In addition, the RO 
requested that the veteran identify all treatment he had 
received after service for hearing loss and requested that he 
send any medical reports he had.  Further, the RO explained 
to the veteran that he might be able to furnish documents 
that could substitute for service medical records and 
requested that he submit the originals or copies of the 
following:  statements from military medical personnel; 
statements from anyone who knew him while he was in service 
and knew of any disability he had while on active duty; 
accident and police reports; employment physical examination; 
post-service medical evidence from hospital, clinic, and 
private physicians who had treated him; letters and 
photographs taken during service; pharmacy prescription 
records; and insurance examination reports.  In the Board's 
judgment, the August 2003 letter in effect requested that the 
veteran submit any evidence in his possession pertaining to 
his claim and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

While the August 2003 letter preceded the initial RO 
adjudication of the claim in January 2004, it was not until a 
March 2006 letter that the RO provided the veteran notice 
concerning downstream elements of an initial disability 
rating and effective date related to claims of service 
connection as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Though the RO did not subsequently 
readjudicate the claim, there is no prejudice to the veteran 
because the denial below renders moot any issue regarding a 
disability ranting and an effective date.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant.  The record includes the veteran's 
April 1953 service separation examination report provided by 
the National Personnel Records Center (NPRC) in 1994, at 
which time it stated that it was sending all available 
military medical records for the veteran.  In September 2003, 
in response to another request from the RO, NPRC reported 
that the veteran's records were fire-related and it had 
neither service medical records nor records from the office 
of the Surgeon General of the Army for the veteran.  Based on 
the foregoing, it is clear that further requests for service 
medical records for the veteran would be futile.  The veteran 
has been informed that his service records are unavailable.  
See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's service records 
are unavailable, it finds that VA has no further duty to the 
appellant with respect to obtaining them.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  

In conjunction with the veteran's claim, the RO provided him 
with a VA examination and obtained a medical opinion, and the 
veteran has provided a private audiology examination report.  
In addition, the veteran has been provided the opportunity 
for a hearing, but he withdrew his hearing request in 
October 2006.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis

The veteran reports that his military noise exposure 
consisted of exposure to field artillery and that his 
bilateral hearing loss started approximately six to seven 
moths after his separation from service.  He feels that his 
military noise exposure caused his hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during  
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385.  This 
regulation provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App.  155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

As noted above, other than the report of the veteran's 
service separation examination, his service records are 
unavailable.  Since VA has been unable to obtain these 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the veteran's claim is undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  

With the foregoing in mind, the Board has carefully reviewed 
the evidence of record and finds that the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss.  

The veteran's DD Form 214 shows that he served in the 
Artillery and that his occupational specialty was chief 
clerk.  He states that he was a "recorder 1555" while he 
was at Ft. Hood.  The veteran does not report that he 
experienced hearing loss in service but that his hearing loss 
started in the months after service.  His April 1953 service 
separation examination report shows that whispered voice and 
spoken voice test results were 15/15 in each ear.  The 
veteran has denied post-service noise exposure and reports 
that he is a retired security guard and chauffer; he reports 
having sought treatment and hearing aids at a private hearing 
center in 1972, 1980 and 1998, but records from that facility 
are not available.  

A VA physician has written that when the veteran was first 
seen at a VA outpatient clinic in September 2003, he asked 
for a hearing evaluation and reported that his hearing 
problems started six months after he was discharged from 
service.  At a VA audiology evaluation in October 2003, 
audiological testing showed profound bilateral sensorineuarl 
hearing loss that meets the criteria for a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
examining physician stated that he reviewed the veteran's 
history and all available records.  He noted in particular 
that the examination at the time of service separation 
indicated that the veteran had normal hearing at that time.  
The physician said that based on the veteran's history and 
current medical knowledge, it would appear very unlikely that 
the veteran's hearing loss would be related to military noise 
exposure.  He said that it was his opinion that it is less 
likely than not that the veteran's current hearing loss is 
related to military nose exposure or to his military service.  

In support of his claim, the veteran submitted a private 
medical record of a hearing test performed in July 2004 
confirming profound bilateral sensorineural hearing loss, but 
the report includes no medical opinion as to whether hearing 
loss was a result from service.  

Based on this evidence, the Board must decide whether the 
veteran's current hearing loss disability is attributable to 
service.  

There is no medical evidence of record pertaining to 
treatment or evaluation of hearing loss earlier 2003 when VA 
medical records show complaints of hearing loss.  Even with 
consideration of the veteran's report of having been 
evaluated at a private hearing center as early as 1972, there 
is no earlier medical evidence that might corroborate his 
reports of continuing hearing loss problems from within the 
first year after separation from service.  The absence of any 
treatment records or diagnosis relating to any hearing loss 
for decades after service is significant evidence against the 
claim.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In order to grant service connection on a presumptive basis, 
the evidence must show that sensorineural hearing loss was 
manifest to a degree of 10 percent within a year after 
service.  See 38 C.F.R. § 3.309(a).  The Board acknowledges 
that the veteran is competent to report that he had hearing 
loss with its onset in the first months after service and 
that it continued thereafter, but this is not enough.  This 
is because the record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to opine on medical matters 
such as diagnoses or etiology of medical disorders, and his 
implicit opinion that he had sensorineural hearing loss in 
the first year after service that was manifest to a degree of 
10 percent is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As to the question of whether the veteran's current hearing 
loss disability had its onset in service or is otherwise 
related to service, this requires competent evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  There is no medical evidence of record suggesting a 
link between the veteran's period of service and his hearing 
loss, and the only available service medical record, the 
separation examination report, does not indicate the presence 
of hearing loss at that time.  The private audiology 
examination report submitted by the veteran provides no 
information or opinion as to the etiology of the veteran's 
bilateral hearing loss.  Further the opinion of the VA 
physician who examined the veteran and reviewed the record is 
squarely against the claim.  

The Board is left with the veteran's opinion that his current 
bilateral hearing loss disability is due to noise exposure in 
service.  As noted above, however, the veteran, as a 
layperson is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and his 
opinion that his current bilateral hearing loss is causally 
related to noise exposure in service is therefore entitled to 
no weight of probative value.  Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 494-95.  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  His statements are not, 
therefore, probative of the etiology of this current 
bilateral hearing loss disability or its relationship to 
service.  

In summary, the Board finds that there is no evidence of 
hearing loss at the time the veteran separated from service, 
no competent evidence of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, and no competent evidence of a nexus between 
the veteran's current bilateral hearing loss disability and 
service or any incident of service, including exposure to 
noise from artillery fire.  The Board therefore concludes 
that the preponderance of the evidence is against the claim, 
and service connection for a bilateral hearing loss 
disability is not warranted on a direct or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


